—Judgment unanimously affirmed. Memorandum: Defendant failed to move to withdraw his plea or to vacate the judgment of conviction and therefore failed to preserve for our review his contention regarding the sufficiency of the plea colloquy (see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839; People v Lopez, 71 NY2d 662, 665). This is not one of those rare cases in which the statements of defendant engender significant doubt with respect to his guilt or otherwise call into question the voluntariness of the plea (see, People v Toxey, supra, at 726; People v Lopez, supra, at 666). “The record shows that defendant was advised of his rights and that his Alford plea (see, North Carolina v Alford, 400 US 25) was knowingly, intelligently and voluntarily entered with a full understanding of its consequences” (People v Alfieri, 201 AD2d 935, lv denied 83 NY2d 908; see, People v Peralta, 231 AD2d 958, lv denied 90 NY2d 909). “The proof that the People intended to offer at trial, placed on the *883record by the prosecutor, contained strong evidence of defendant’s guilt” (People v Peralta, supra, at 958; People v Sanford, 231 AD2d 900, lv denied 89 NY2d 929). Finally, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Orleans County Court, Punch, J. — Burglary, 2nd Degree.) Present — Pine, J. P., Lawton, Hayes, Wisner and Scudder, JJ.